Title: To Benjamin Franklin from Jean de Neufville & fils, 1 November 1779
From: Neufville, Jean de, & fils
To: Franklin, Benjamin


  
    Amstm. the 1h Novr. 1779.
    High Honourable Sir.
  
Mr. Dumas left us last week, as he told us his presence should be required at the Hague from whence we gott his advice how to supply Mr Landay with money for his voyage to Paris, agreable to the orders of Your Excellency.

At the same time our homme d’affaires at the Helder mentiond some matters to us we thought best to look into ourSelfs, and have arranged them that the American Squadron shall be treated on the same footing as our own men of warr and that the English Spies Send there on purpose to hinder and embarass everything may do as little harm as possible.
We could wish to see the Danish pay soon, in their American possessions, for the irreverence shown to the colours of the United States at Bergen and their adopting the English party.
We have the honour to be always with the utmost Veneration and Esteem High Honourable Sir Your Excellencys most devoted and Obedien Servan
John DE Neufville & Son
 Notation: Neufville Joh & son 1. Nov. 1779.
